DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-4, 6-17, 20, 29, 57 and 68-73 are pending and are examined herein.
Claim Objections
Claims 6-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1 and 11 as well as dependent claims 2-4, 9-10, 15 and 68-71 are rejected under 35
U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Specifically, regarding claims 1 & 11, the specification as originally filed does not support the limitation of “treating the nucleic acid to convert a nucleic acid modification into a single-stranded nick, wherein the nucleic acid modification is a …nucleic acid secondary structure”. First, the specification/Applicant does not describe any specific type of nucleic acid secondary structure. Secondly, it is not disclosed in any detail how these types of modifications would be converted into a nick. There are many species of nucleic acid secondary structure and the Applicant shows that each type of modification requires an elaborate/different method of treatment to convert into a nick, therefore, since there is no detail given for this specific limitation, a person skilled in the art would not be able to clearly recognize that the Applicant was in possession of the claimed invention. There is no actual reduction to practice of the claimed invention, detailed drawings or sufficiently detailed, relevant characteristics which provide evidence that applicant was in possession of claimed invention.
Dependent claims 2-4, 9-10, 15 and 68-71 are similarly rejected as they are all generic with respect to the genus of the “nucleic acid secondary structure”.
Per MPEP 2163(II)(A)(3)(a)(ii), The written description requirement for a claimed genus may be
satisfied through sufficient description of a representative number of species by actual reduction to
practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a
combination of such identifying characteristics, sufficient to show the applicant was in possession of the
claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
As per MPEP 2163(I), states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP 2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the polymerase".  There is insufficient antecedent basis for this limitation in the claim since it depends from claim 1 which requires a polymerase in step (a) and (c), therefore it is unclear if both of the polymerases are DNA polymerase I or if only one is DNA polymerase I.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Glover
Claims 20 and 73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glover (US 2018/0355406 A1, with priority to Provisional Application No. 62/577,851 filed on 10/27/2017).
Regarding claims 20 and 73, regarding printed instructions included as part of a kit, and in accordance with MPEP 211.05, while “a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter ... [h]owever, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate”, citing In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994). In MPEP 2111.05(I)(B), citing In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864, it is noted that “in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals”. Therefore, in the instant claim, the recited instructions do not distinguish over the prior art as instantly applied. Glover teaches using the polymerase, the two modified nucleotides and nuclease (as required by claim 73) in combination together which reads on the “kit” of claim 20 (e.g. claims 1-5).
***
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. Glover teaches a method utilizing a group of reagents in combination together. Although Glover may not explicitly call the grouping of the reagents a “kit”, they are still used together which reasonably reads on a kit. The Applicant does not define a kit in their specification and therefore the word is given its plain meaning which is, “a set of articles or equipment needed for a specific purpose”. Glover uses the same reagents for a specific purpose in combination together, which reads on the limitation of a kit.
Allowable Subject Matter
Claims 16-17, 29, 57 and 72 are allowable. The prior art does not teach or fairly suggest all
limitations of this claimed invention.
Conclusion
	Claims 1-4, 9-11, 15, 20, 68-71 and 73 are rejected, claims 6-8 and 12-14 are objected to and claims 16-17, 29, 57 and 72 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN K. WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1675                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675